14 So.3d 288 (2009)
Lazaro VAZQUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4839.
District Court of Appeal of Florida, Fourth District.
August 5, 2009.
Carla Lowry of Lowry at Law, P.A., Fort Lauderdale, and Brooke V. Elvington of The Law Office of Brooke Elvington, P.A., Tampa, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant, Lazaro Vazquez, appeals the summary denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The state concedes that an evidentiary hearing is required on three of the four grounds raised in the motion, but misinterprets the nature of the fourth ground. We reverse and remand for an evidentiary hearing on all four grounds raised in the motion.
Reversed and remanded.
TAYLOR, MAY and LEVINE, JJ., concur.